Opinion issued November 13, 2014




                                      In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00757-CR
                            ———————————
                  EX PARTE WILLIAM DAVIAU, Appellant



          On Appeal from the County Criminal Court at Law No. 10
                           Harris County, Texas
                       Trial Court Case No. 1981593


                          MEMORANDUM OPINION

      Appellant, William Daviau, appeals from the denial of his application for

writ of habeas corpus. In his application for writ of habeas corpus, appellant

argues that he was wrongfully arrested and remanded to custody for the purpose of

extradition to the State of North Carolina. Appellant challenges his arrest on the

grounds that it “is illegal under the double jeopardy statute.” We affirm.
      “The question of whether or not appellant will be placed in double jeopardy

is not properly before us and is an issue that has to be determined by the

demanding state, in this case” North Carolina. Stelbacky v. State, 22 S.W.3d 583,

587 (Tex. App.—Amarillo 2000, no pet.); see Ex parte Gideon, 493 S.W.2d 156,

157 (Tex. Crim. App. 1973) (holding that question of double jeopardy is question

for courts of demanding state and not for courts of asylum state).           Because

appellant’s sole issue in his application for writ of habeas corpus presents a

question that may not be addressed by the courts of this state, we conclude that the

trial court did not abuse its discretion by denying his application for writ of habeas

corpus. See Kniatt v. State, 206 S.W.3d 657, 664 (Tex. Crim. App. 2006).

      Accordingly, we affirm the judgment of the trial court.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2